Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front zone” in Claim 1, the “rear zone” in Claim 1, the “upper layer completely overlapping said elastic insert and said absorbing insert” of Claim 1, and the “anti-puncture sheet” of Claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference Fig. 2 shows element 13 but element 13 is not listed or identified in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Claim 4 recites “wherein said upper layer comprises an anti-puncture sheet.” However, the Specification says the anti-puncture sheet extends along the entire length  of the intermediate layer (Pg. 6 Ln. 32, Pg. 7 Ln. 1-3). Combined with the anti-puncture sheet not being in the drawings, it is unclear of its placement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3 are is rejected under 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites the limitation “upper layer completely overlapping said elastic insert and said absorbing insert.” The limitation is indefinite as it is unclear, based on reference Fig. 2, the upper layer appears to be above the elastic insert and the absorbing insert and not overlapping it. The specification provides no further guidance on whether the upper layer is meant to 1) be above, or sit on top of both inserts (as shown in Fig. 2), 2) be above, or sit on top of both inserts and extending past covering the inserts, or 3) some other limitation. For the purposes of examination, the Examiner will interpret the limitation as the upper layer being above both the elastic insert and said absorbing insert.
Claim 1 recites the limitation, “an elastic insert.” The limitation is indefinite because it is unclear from Claim 1 and its dependent claims if “elastic” means: a) stretchable (e.g. elasticity), b) resilient, c) rubber, d) another material, or e) some other limitation. It is noted that any insert, be it absorbing or elastic, has some degree of absorbency and elasticity.
For the purposes of examination, the Examiner will interpret the “elastic” to mean a stretchable material.
Dependent claims are rejected at the least for depending on rejected claims.
Claim 2 recites the limitation, “wherein said elastic insert is extended over a surface substantially comprised between 45% and 70% of the total surface of said layered sole, preferably over a surface substantially equal to 55% of the total surface of said layered sole.” 
The terms “substantially” and “preferably” are relative terms and which are not defined in the specification in such a manner as to enable one of ordinary skill in the art to determine the metes and bounds of the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation substantially comprised between 45% and 70%, and the claim also recites preferably over a surface substantially equal to 55% which is the narrower statement of the range/limitation 45% and 70%. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.

Claim 3 recites the limitation, “wherein said absorbing insert is extended over a surface substantially comprised between 5% and 30% of the total surface of said layered sole, preferably over a surface substantially equal to at least 15% of the total surface of said layered sole.” 
The terms “substantially” and “preferably” are relative terms and which are not defined in the specification in such a manner as to enable one of ordinary skill in the art to determine the metes and bounds of the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 3, recites the broad recitation substantially comprised between 5% and 30% and the claim also recites preferably over a surface substantially equal to at least 15% which is the narrower statement of the range/limitation 5% and 30%. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 1, as best understood, is rejected as being unpatentable under 35 USC § 102 as anticipated by Uvix Winter Optik GMBH (DE 8815539 U1), herein Uvix. Copies of machine translations for the Uvix reference are made available in the Notice of References Cited.
Regarding Claim 1, Uvix discloses a fatigue-reducing safety shoe (element 1), comprising an upper (element 2) provided, at the shoe toe, with a safety toe-cap (element 6) and a layered sole (see Annotated Uvix Fig) associated with said upper, said layered sole comprising a lower layer (element 5) adapted to come into contact with the ground, and an intermediate layer (element 4) associated with said upper and said lower layer, respectively, and an upper layer, wherein, in said intermediate layer, an elastic insert (element 7, disclosed as polynorbornene, an absorption element providing a dampening effect and impact resistance for wearers taking on large load changes i.e. lifting) is embedded at the rear zone (see Annotated Uvix Fig) of said shoe and an absorbing insert (element 8) is embedded at the front zone of said shoe (see Annotated Uvix Fig), said upper layer completely overlapping said elastic insert and said absorbing insert (see Annotated Uvix Fig).

    PNG
    media_image1.png
    683
    951
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik GMBH (DE 8815539 U1), herein Uvix, in view of Morris (US 20040163280 A1). 


Regarding Claim 2, the modified shoe of Uvix discloses all the claimed limitations of in Claim 1, as discussed above. 
Uvix does not explicitly disclose wherein said elastic insert is extended over a surface substantially comprised between 45% and 70% of the total surface of said layered sole, preferably over a surface substantially equal to 55% of the total surface of said layered sole.
 However, Morris discloses, another article of shoe, wherein an elastic insert located in the rear zone (element 250 of Morris) partially extends the total surface of said layered sole (see Annotated Morris Fig. 3 and 16) for the purpose creating an insert(s) with varied elastic materials [Morris Para. 0053] elongation (stretch) ratio options [Morris Para. 0110] based on user demand.
It is noted, the inserts of Morris do not have to be sewn together to function. They can be stitched, adhered [Morris Para. 0108], bonded [Morris Para. 0107] and/or can be separate inserts (see Morris Fig. 18, element 418).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the material, size, and percentage of surface area of said elastic insert of the modified shoe of Uvix because discovering optimal or workable ranges in size and surface area only requires routine skill in the art (MPEP 2144.05).

    PNG
    media_image2.png
    596
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    945
    media_image3.png
    Greyscale

Regarding Claim 3, the modified shoe of Uvix discloses all the claimed limitations of in Claim 1, as discussed above. 
Uvix does not explicitly disclose wherein said absorbing insert is extended over a surface substantially comprised between 5% and 35% of the total surface of said layered sole, preferably over a surface substantially equal to 15% of the total surface of said layered sole.
 However, Morris discloses, another article of shoe, wherein an absorbing insert located in the rear zone (element 250 of Morris) partially extends the total surface of said layered sole (see Annotated Morris Fig. 3 and 16) for the purpose creating an insert(s) with varied absorbing materials [Morris Para. 0053] elongation (stretch) ratio options [Morris Para. 0110] based on user demand.
It is noted, the inserts of Morris do not have to be sewn together to function. They can be stitched, adhered [Morris Para. 0108], bonded [Morris Para. 0107] and/or can be separate inserts (see Morris Fig. 18, element 418).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the material, size, and percentage of surface area of said absorbing insert of the modified shoe of Uvix because discovering optimal or workable ranges in size and surface area only requires routine skill in the art (MPEP 2144.05).

Claim 4, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in further view of Ventura (US 6167639 B1).
Regarding Claim 4, modified Uvix discloses all the claimed limitations of in Claim 1, as discussed above.
The modified shoe of Uvix does not disclose wherein said upper layer comprises an anti-puncture sheet which is extended so as to completely cover the user's foot sole.
However, Ventura discloses, another article of footwear, wherein said upper layer of the puncture resistant insole (element: 1, see Annotated Ventura Fig. 1-3) comprises an anti-puncture sheet (element 15, see Annotated Ventura Fig. 1-3) which is extended so as to completely cover the user's foot sole (sized and shaped to conform to the shape of the bottom of a wearer's foot completely thereacross, see Annotated Ventura Fig. 1-3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the upper layer of the modified shoe of Uvix comprise an anti-puncture sheet in the shape of the bottom of the wearer’s foot to provide protection for the across the entire foot.

    PNG
    media_image4.png
    649
    551
    media_image4.png
    Greyscale

Claims 5 and 6, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in view of Miyazawa (CN 102066486 B). Copies of machine translation for the Miyazawa reference are made available in the Notice of References Cited.
Regarding Claim 5, the modified shoe of Uvix discloses all the claimed limitations of in Claim 1, as discussed above.
The modified shoe of Uvix does not disclose wherein said absorbing insert is made of a gel-based or polyurethane resin-based material.
However, Miyazawa discloses wherein said absorbing insert is made of a gel-based (Miyazawa Claim 1) or polyurethane resin-based material [Miyazawa Para. 0056] because using a polyurethane resin-based material [Miyazawa Para. 0056] is known in the art as an impact resistant absorbing material [Miyazawa Para. 0003] and a gel-based composition is a suitable as shock resistant material [Miyazawa Para. 0004].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with the gel-based or polyurethane resin-based material of Miyazawa to provide an absorbing insert useful for impact resistance.

Regarding Claim 6, the modified shoe of Uvix discloses all the claimed limitations of in Claim 5, as discussed above.
The modified shoe of Uvix does not disclose wherein said absorbing insert is made of the gel-based material is a sol-gel.
However, Miyazawa discloses wherein said gel-based material is a sol-gel (Miyazawa Claim 16) because sol-gel has a gel composition with improved impact absorbing performance [Miyazawa Para. 0007].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with the gel-based material is the sol-gel of Miyazawa to provide an absorbing insert with improved impact absorbing performance.

Claim 7, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in view of Jackinsky (US20180242685A1).
Regarding Claim 7, the modified shoe of Uvix discloses all the claimed limitations of in Claim 1, as discussed above.
The modified shoe of Uvix does not disclose wherein said absorbing insert is made of a bicomponent polyurethane resin-based material.
However, Jackinsky discloses wherein said absorbing insert (elements 18, see Annotated Jackinsky Fig. 1) is made of a bicomponent polyurethane resin-based material [Jackinsky Para. 0028] for cushioned support [Jackinsky Para. 0028].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with a bicomponent polyurethane resin-based material of Jackinsky to create a composition suitable for an absorbing insert.

    PNG
    media_image5.png
    438
    478
    media_image5.png
    Greyscale

Claims 8 and 9, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in view of Jackinsky (US20180242685A1), in further view of Ulrich et al. (WO2020161110A1), herein Ulrich. Copies of machine translations for this reference are made available in the Notice of References Cited.
Regarding Claim 8, the modified shoe of Uvix discloses all the claimed limitations of in Claim 7, as discussed above.
The modified shoe of Uvix (i.e. Uvix in view of Jackinsky) does not disclose wherein said bicomponent polyurethane resin-based material comprises a polyol and an isocyanate.
However, Ulrich discloses wherein said bicomponent polyurethane resin-based material comprises a polyol [Ulrich Para. 0053] and an isocyanate [Ulrich Para. 0053] as a dampening element, shock absorber, or stop buffer [Ulrich Para. 0002] for an insole, midsole, sole parts, heel parts, ball parts, insert soles, or combination soles [Ulrich Para. 0127].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with a bicomponent polyurethane resin-based material comprising a polyol and an isocyanate of Ulrich to create a composition suitable for an absorbing insert.

Regarding Claim 9, the modified shoe of Uvix discloses all the claimed limitations of in Claim 8, as discussed above.
The modified shoe of Uvix does not disclose wherein said polyol has a viscosity comprised between 1000 and 2000 MPAS and said isocyanate has a viscosity comprised between 400 and 600 MPAS.
However, Ulrich discloses wherein said bicomponent polyurethane resin-based material comprises a polyol [Ulrich Para. 0053] and an isocyanate [Ulrich Para. 0053] as a dampening element, shock absorber, or stop buffer [Ulrich Para. 0002] for an insole, midsole, sole parts, heel parts, ball parts, insert soles, or combination soles [Ulrich Para. 0127] and arrives at an optimal viscosity based on prior art [Ulrich Para. 0003] and a preferred composition for forming a bicomponent polyurethane resin-based material comprising polyol and isocyanate (composition Z2, [Ulrich Para. 0053]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with MPAS viscosity measurements of polyol and isocyanate of the disclosed modified shoe of Uvix because discovering optimal or workable ranges in size and surface area only requires routine skill in the art (MPEP 2144.05).

Claim 10, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in view of Naruhiko (US 5681649 A).
Regarding Claim 10, the modified shoe of Uvix discloses all the claimed limitations of in Claim 1, as discussed above.
The modified shoe of Uvix does not disclose wherein said absorbing insert is made of a bicomponent polyether resin-based material.
However, Naruhiko discloses wherein said absorbing insert (e.g. cushions, Naruhiko Col. 1 Ln. 15-25) is made of a bicomponent polyether resin-based material [Naruhiko Col. 4 Ln 1-18] to create a composition having improved cushioning properties (Naruhiko Col. 1 Ln. 4-7).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with an absorbing insert made of a bicomponent polyether resin-based material of Naruhiko to create a composition having improved cushioning properties suitable for an absorbing insert.

Claim 11, as best understood, are rejected as being unpatentable under 35 USC § 103 as being obvious over Uvix Winter Optik (GMBH DE 8815539 U1), herein Uvix, in view of Naruhiko (US 5681649 A), in further view of Ulrich et al. (WO2020161110A1), herein Ulrich. Copies of machine translations for this reference are made available in the Notice of References Cited.
Regarding Claim 11, the modified shoe of Uvix discloses all the claimed limitations of in Claim 10, as discussed above.
The modified shoe of Uvix (e.g. Uvix in view of Naruhiko) does not disclose wherein said bicomponent polyether resin based material comprises a polyol and an isocyanate.
However, Ulrich discloses wherein said polyurethane mixture or a reaction mixture (e.g. bicomponent) [Ulrich Para. 0053] polyether resin based material comprises a polyol and an isocyanate (composition Z2, [Ulrich Para. 0053]) as a dampening element, shock absorber, or stop buffer [Ulrich Para. 0002] for an insole, midsole, sole parts, heel parts, ball parts, insert soles, or combination soles [Ulrich Para. 0127].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the modified shoe of Uvix with a bicomponent polyether resin based material comprises a polyol and an isocyanate of Ulrich to create a composition suitable for an absorbing insert.  
Conclusion
Other relevant prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. References WO 201485077 A1, CN 1880356 A, WO 2020120316 A1, and EP 1726612 all have extensive prior art on inserts as bicomponent polyether resin based material comprises a polyol and an isocyanate. References WO 2007003633 and US 20150128335 have prior art for inserts made as a gel-based or polyurethane resin-based material. References US 2502774, US 5815949, and US 8621765 B2 are all articles of footwear with two pads with a focus on providing elastic and absorbing inserts. Reference US 20180368516 A1 discloses a shoe disclosing windows in Fig. 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732